     Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 1 of 14 Page ID #:1




       Ross Cornell, Esq. (SBN 210413)
 1     LAW OFFICES OF ROSS CORNELL, APC
 2
       Email: rc@rosscornelllaw.com
       111 W. Ocean Blvd., Suite 400
 3     Long Beach, CA 90802
       Phone: (562) 612-1708
 4     Fax: (562) 394-9556
 5
       Attorneys of Record for Plaintiff,
 6     Bryan Williams
 7
                              UNITED STATES DISTRICT COURT
 8

 9
                             CENTRAL DISTRICT OF CALIFORNIA

10
       Bryan Williams,                                  Case No. 8:20-cv-209
11

12                      Plaintiff,                      COMPLAINT
13
                        v.
14

15
       Jeffrey A. Ostriker; Pacita Ostriker; 1st
16     Stop Urgent Care and Does 1-10, inclusive,
17

18                      Defendants.
19

20
             Plaintiff, Bryan Williams, hereby complains and alleges as follows:

21

22                                   NATURE OF THE ACTION
23                  1. This is an action seeking to remedy unlawful discrimination by
24     the Defendants against the Plaintiff in the Defendants’ places of public
25     accommodation in violation of the Americans with Disabilities Act [42 U.S.C. §
26     12101, et seq.] (the “ADA”) and the Unruh Civil Rights Act [California Civil Code
27
       § 51, et seq.] (the “Unruh Act”).
28                                            -1-
                                            COMPLAINT
29

30

31
     Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 2 of 14 Page ID #:2




 1

 2                                           PARTIES
 3                  2. Plaintiff, Bryan Williams, is paraplegic, requires the use of a
 4     wheelchair for mobility purposes, and is therefore a “person with a disability”
 5     within the meaning of the ADA and Cal. Government Code § 12926.
 6                  3. The Defendants (defined below) discriminated against
 7
       Plaintiff in the full and equal enjoyment of the goods, services, facilities,
 8
       privileges, advantages, or accommodations on the basis of Plaintiff’s disability at
 9
       the Subject Property (defined below) in violation of the ADA [42 U.S.C. §§
10
       12182(a), 12182(b)(2)(A)(iv) and 12182(b)(2)(A)(v)].
11
                    4. The Defendant’s failure to make reasonable modifications in
12
       policies, practices, or procedures when such modifications are necessary to afford
13

14
       goods, services, facilities, privileges, advantages, or accommodations to

15     individuals with disabilities prevented Plaintiff from enjoying fair and equal access
16     to the Subject Property (defined below) in violation of the ADA [42 U.S.C. §
17     12182(b)(2)(A)(ii)].
18                  5. Defendant, Jeffrey A. Ostriker, owns, operates, or leases real
19     property located at 2406 Torrance Blvd, Torrance, CA 90501, also known as Los
20     Angeles County Assessor’s Parcel No. 7355-002-006 (the “Subject Property”).
21
                    6. Defendant, Pacita Ostriker, owns, operates, or leases real
22
       property located at the “Subject Property.”
23
                    7. Defendant, 1st Stop Urgent Care, owns, operates, or leases real
24
       property located at the “Subject Property.”
25
                    8. The Subject Property is a commercial facility open to the general
26

27

28                                              -2-
                                              COMPLAINT
29

30

31
     Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 3 of 14 Page ID #:3




 1
       public, is a public accommodation, and is a business establishment insofar as
 2     goods and/or services are made available to the general public thereat. Defendant
 3     Does 1 through 10, inclusive, are sued herein under fictitious names. Their true
 4     names and capacities are unknown to the Plaintiff. When their true names and
 5     capacities are ascertained, Plaintiff will amend this complaint by inserting their
 6     true names and capacities herein. Plaintiff is informed and believes and thereon
 7
       alleges that each of the fictitiously named Defendants are responsible in some
 8
       manner for the occurrences herein alleged, and that the harm to Plaintiff herein
 9
       alleged were proximately caused by those Defendants.
10
                                  JURISDICTION AND VENUE
11
                     9.   This Court has jurisdiction over the subject matter of this action
12
       pursuant 28 U.S.C. § 1331 and 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4) for
13

14
       violations of the ADA.

15                   10. This Court has supplemental jurisdiction over the state law
16     claims alleged herein under the Unruh Act because the state law claim is an
17     attendant and related cause of action that arises from the same nucleus of operative
18     facts and arising out of the same transaction or occurrence as the federal law
19     claims set forth herein.
20                   11. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
21
       based on the fact that the real property that is the subject of this action is located in
22
       this district and the Plaintiff’s causes of action arose in this district.
23

24

25

26

27

28                                               -3-
                                               COMPLAINT
29

30

31
     Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 4 of 14 Page ID #:4




 1
                                   STATEMENT OF FACTS
 2                  12. Parking spaces, accessible aisles, paths of travel, signage,
 3     doorways, service counters, customer areas and goods/services are among the
 4     facilities, privileges and advantages offered by the Defendants to patrons of the
 5     Subject Property.
 6                  13.    The Subject Property does not comply with the minimum
 7
       requirements of the ADA and is therefore not equally accessible to Plaintiff or
 8
       similarly situated persons with mobility disabilities.
 9
                    14.    In December, 2019 and continuously from that time to the
10
       present, and currently, the Subject Property has not been in compliance with the
11
       ADA (the “Barriers”):
12
                           A.    The Subject Property lacks the minimum required
13

14
       number of ADA compliant accessible parking spaces.

15                         B.    There was no diagonal striped marking and no blue
16     border around where an access aisle is supposed to exist adjacent to any designated
17     accessible parking space(s) serving the Subject Property.
18                         C.    The designated “accessible” parking space(s) and/or blue
19     striped access aisles provided at the Subject Property are smaller than permitted by
20     the ADA.
21
                           D.    The designated “accessible” parking spaces at the Subject
22
       Property do not provide accessible parking signage as required by the ADA.
23
       Among other things, they fail to provide tow-away signage and “Minimum Fine
24
       $250” signage as required by the ADA and state law to be posted near the
25
       designated accessible parking space(s).
26

27

28                                             -4-
                                             COMPLAINT
29

30

31
     Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 5 of 14 Page ID #:5




 1
                           E.    The designated “accessible” parking spaces at the Subject
 2     Property do not provide the universal symbol of accessibility.
 3                         F.    There is no twelve-inch high “NO PARKING” lettering
 4     on the blue-striped parking access aisle(s) serving the Subject Property.
 5                         G.    There was no designated “van accessible” parking space
 6     with a corresponding 96” access aisle opposite the driver’s side when the vehicle is
 7
       going forward into the parking space and no sign or additional language stating
 8
       “Van Accessible” below the symbol of accessibility located in a manner that is not
 9
       obstructed.
10
                     15.   Plaintiff personally encountered one or more of the Barriers
11
       at the Subject Property in December, 2019.
12
                     16.   From December, 2019 to the present, the Plaintiff has been
13

14
       deterred from the Subject Property because of his knowledge of the existence of

15     Barriers.
16                   17.   The existence of Barriers, the implementation of discriminatory
17     policies, practices and procedures, and other ADA violations at the Subject
18     Property caused Plaintiff difficulty, discomfort or embarrassment or reasonably
19     dissuaded or deterred Plaintiff from accessing the Subject Property on particular
20     occasions between December, 2019 and the present.
21
                     18.   Plaintiff would like to return and patronize the Subject Property
22
       and use the business establishments thereat and intends to do so in the near future
23
       but will be deterred from doing so until all ADA violations are remediated.
24
                     19.   On information and belief, the remediation of violations
25
       identified hereinabove, to be identified by the Defendants in discovery, and to be
26
       discovered by Plaintiff’s experts are all readily achievable in that the removal of
27

28                                             -5-
                                             COMPLAINT
29

30

31
     Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 6 of 14 Page ID #:6




 1
       them by the Defendants is and has been easily accomplishable without much
 2     difficulty or expense.
 3                  20.    Defendants violated the ADA by failing to remove all mobility-
 4     related architectural barriers at the Subject Property. On information and belief,
 5     Plaintiff alleges that the failure to remove barriers has been knowing, willful and
 6     intentional because the barriers described herein are clearly visible and tend to be
 7
       obvious even to a casual observer and because the Defendants operate the Subject
 8
       Property and have control over conditions thereat and as such they have, and have
 9
       had, the means and ability to make the necessary remediation of access barriers if
10
       they had ever so intended.
11
                    21.    On information and belief, access barriers at the Subject
12
       Property are being consciously ignored by the Defendants; the Defendants have
13

14
       knowingly disregarded the ongoing duty to remove the Barriers in compliance with

15     the ADA. Plaintiff further alleges on information and belief that there are other
16     ADA violations and unlawful architectural barriers at the Subject Property that
17     relate to Plaintiff’s mobility disability that will be determined in discovery, the
18     remediation of which is required under the ADA.
19                  22.    Plaintiff hereby seeks to remediate and remove all barriers
20     related to his disability, whether presently known or unknown. As the court held
21
       in Doran v. 7-11. Inc., 506 F.3d 1191 (9th Cir. 2008):
22
             “[W]here a disabled person has Article III standing to bring a claim for
23           injunctive relief under the ADA because of at least one alleged statutory
24           violation of which he or she has knowledge and which deters access to, or
             full use and enjoyment of, a place of public accommodation, he or she may
25
             conduct discovery to determine what, if any, other barriers affecting his or
26           her disability existed at the time he or she brought the claim. This list of
             barriers would then in total constitute the factual underpinnings of a single
27
             legal injury, namely, the failure to remove architectural barriers in violation
28                                              -6-
                                              COMPLAINT
29

30

31
     Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 7 of 14 Page ID #:7




 1
             of the ADA, which failure actually harmed the disabled person by deterring
             that disabled person from visiting a facility that otherwise would have been
 2           visited at a definite future time, yielding Article III standing.”
 3
                    23.    Even if strictly compliant barrier removal were determined to
 4

 5
       be structurally or otherwise impracticable, there are many alternative methods of

 6     providing accommodations that are readily apparent and that could provide a
 7     greater degree of accessibility to the Plaintiff and similarly situated persons but for
 8     the Defendants’ discriminatory policies, practices and procedures and Defendants’
 9     conscious indifference to their legal obligations and to the rights of persons with
10     mobility disabilities. Defendants’ failure to implement reasonable available
11     alternative methods of providing access violates the ADA [42 U.S.C. §
12
       12182(b)(2)(A)(v)].
13
                    24.    The violations and references to code sections herein are not
14
       all-inclusive. Plaintiff will amend this complaint to provide a complete description
15
       of the full scope of ADA violations after conducting a comprehensive expert site
16
       inspection and other discovery. For the purposes of this Complaint, Plaintiff
17
       asserts that the barriers alleged herein violate one or more of the ADA’s
18

19
       implementing regulations. The Defendants have maintained and continue to
20     maintain discriminatory policies, procedures and practices that disregard their
21     obligations under the ADA by allocating resources for physical improvements to
22     the Subject Property that were did not provide legally required accessibility
23     improvements, by failing to conduct ADA self-inspections or create ADA
24     compliance plans regarding the Subject Property, by causing alterations to be made
25
       to the Subject Property in disregard of ADA requirements, and for failing and
26
       refusing to make necessary accommodations for persons with mobility disabilities
27
       at the Subject Property. Plaintiff seeks a declaration that the Defendants’ disability
28                                             -7-
                                             COMPLAINT
29

30

31
     Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 8 of 14 Page ID #:8




 1
       rights compliance policies, procedures and practices are discriminatory and violate
 2     the ADA.
 3                               FIRST CAUSE OF ACTION
                                Discrimination Based on Disability
 4
                                   [42 U.S.C. §§ 12101, et seq.]
 5                              By Plaintiff against all Defendants
 6

 7                  25.    Plaintiff re-alleges and incorporates by reference as though
 8     fully set forth herein the allegations contained in all prior paragraphs of this
 9     complaint.
10                  26.    The ADA obligates owners, operators, lessees and lessors of
11     public accommodations to ensure that the privileges, advantages, accommodations,
12
       facilities, goods and services are offered fully and equally to persons with
13
       disabilities, including the Plaintiff and others similarly situated [42 U.S.C. §
14
       12182(a)].
15
                    27.    Discrimination is defined in the ADA, inter alia, as follows:
16
                           A.     A failure to remove architectural barriers where such
17
       removal is readily achievable [42 U.S.C. § 12182(b)(2)(A)(iv)]. Architectural
18

19
       barriers are identified and described in the Americans with Disabilities Act
20     Accessibility Guidelines (the “ADAAG”) [28 C.F.R. Part 36, Appendix “D”].
21                         B.     A failure to make alterations in such a manner that, to the
22     maximum extent feasible, the altered portions of the facility are readily accessible
23     to and usable by individuals with disabilities, including individuals who use
24     wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to
25
       the altered area and the bathrooms, telephones, and drinking fountains serving the
26
       altered area, are readily accessible to and usable by individuals with disabilities [42
27
       U.S.C. § 12183(a)(2)].
28                                              -8-
                                              COMPLAINT
29

30

31
     Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 9 of 14 Page ID #:9




 1
                           C.     Where an entity can demonstrate that the removal of a
 2      barrier is not readily achievable, a failure to make such goods, services, facilities,
 3      privileges, advantages, or accommodations available through alternative methods
 4      if such methods are readily achievable [42 U.S.C. § 12182(b)(2)(A)(v)].
 5                         D.     A failure to make reasonable modifications in
 6      policies, practices, or procedures, when such modifications are necessary to afford
 7
        such goods, services, facilities, privileges, advantages, or accommodations to
 8
        individuals with disabilities, unless the entity can demonstrate that making such
 9
        modifications would fundamentally alter the nature of such goods, services,
10
        facilities, privileges, advantages, or accommodations [42 U.S.C. §
11
        12182(b)(2)(A)(ii)].
12
                    28.    The ADA, the ADAAG’s 1991 Standards (the “1991
13

14
       Standards”) and 2010 Standards (the “2010 Standards”), and the California

15     Building Code (the “CBC”) contain minimum standards that constitute legal
16     requirements regarding wheelchair accessibility at places of public
17     accommodation:
18                         A.     If parking spaces are provided for self-parking by
19      employees or visitors, or both, then the subject property must provide at least the
20      minimum required number of accessible parking spaces. Accessible parking
21
        spaces must be marked to define their width and must have an adjacent ADA
22
        compliant access aisle. Accessible parking spaces must be at least 96 inches wide
23
        and van parking spaces must be at least 132 inches wide except that van parking
24
        spaces can be 96 inches wide where the access aisle is not less than 96 inches
25
        wide [1991 Standards § 4.1.2(5); 2010 Standards § 208 and 502.2]. Here, the
26
        Subject Property does not comply with the ADA.
27

28                                              -9-
                                              COMPLAINT
29

30

31
 Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 10 of 14 Page ID #:10




 1
                        B.    To qualify as a reserved handicap parking space, the
 2   space must be properly marked and designated. Under the ADA, the method,
 3   color of marking and length of the parking space are to be addressed by state or
 4   local laws of regulations [1991 Standards § 4.6; 2010 Standards §§ 502, 502.3.3
 5   and 503].
 6                      C.    To properly and effectively reserve a parking space for
 7
     persons with disabilities, each parking space must be at least 216 inches in length
 8
     [CBC § 11B-502.2].
 9
                        D.    Each parking space reserved for persons with disabilities
10
     shall be identified by a reflectorized sign permanently posted immediately
11
     adjacent to and visible from each stall or space, consisting of the International
12
     Symbol of Accessibility in white on a dark blue background. The sign shall not be
13

14
     smaller than 70 square inches (4516 mm2) in area and, when in a path of travel,

15   shall be posted at a minimum height of 80 inches (2032 mm) from the bottom of
16   the sign to the parking space finished grade. Signs may also be centered on the
17   wall at the interior end of the parking space. An additional sign or additional
18   language below the symbol of accessibility shall state "Minimum Fine $250"
19   [2010 Standards § 502.6; CBC § 1129B.4].
20                      E.    Signs identifying accessible parking spaces must include
21
     the International Symbol of Accessibility [2010 Standards §§ 502.6].
22
                        F.    To properly and effectively reserve a parking space for
23
     persons with disabilities, the surface of the access aisle must have a blue
24
     border; the words “NO PARKING” in letters at least a foot high must be
25
     painted on the access aisle [CBC § 1129B.3].
26

27

28                                          -10-
                                          COMPLAINT
29

30

31
 Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 11 of 14 Page ID #:11




 1
                       G.    One in every eight accessible spaces, but not less than
 2   one, must be served by a loading and unloading access aisle 96 inches (2438 mm)
 3   wide minimum placed on the side opposite the driver’s side when the vehicle is
 4   going forward into the parking space and shall be designated van accessible. Van
 5   accessible spaces must have an additional sign or additional language stating "Van
 6   Accessible" below the symbol of accessibility. Signs identifying accessible
 7
     parking spaces must be located so they cannot be obscured by a vehicle parked in
 8
     the space [1991 Standards § 4.6; 2010 Standards §§ 502; CBC §§ 1129B.3
 9
     and B4].
10
                 29.   The Defendants have failed to comply with minimum
11
     ADA standards and have discriminated against Plaintiff on the basis of
12
     Plaintiff’s mobility disability. Each of the barriers and accessibility
13

14
     violations set forth above is readily achievable to remove, is the result of an

15   alteration that was completed without meeting minimum ADA standards,
16   or could be easily remediated by implementation of one or more available
17   alternative accommodations. Accordingly, the Defendants have violated
18   the ADA.
19               30.   The Defendants are obligated to maintain in operable
20   working condition those features of the Subject Property’s facilities and
21
     equipment that are required to be readily accessible to and usable by
22
     Plaintiff and similarly situated persons with disabilities [28 C.F.R. §
23
     36.211(a)]. The Defendants failure to ensure that accessible facilities at the
24
     Subject Property were available and ready to be used by the Plaintiff
25
     violates the ADA.
26
                 31.   The Defendants have a duty to remove architectural
27

28                                         -11-
                                         COMPLAINT
29

30

31
 Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 12 of 14 Page ID #:12




 1
     barriers where readily achievable, to make alterations that are consistent
 2   with minimum ADA standards and to provide alternative accommodations
 3   where necessary to provide wheelchair access. The Defendants benign
 4   neglect of these duties, together with their general apathy and indifference
 5   towards persons with disabilities, violates the ADA.
 6                31.   The Defendants have an obligation to maintain policies,
 7
     practices and procedures that do not discriminate against the Plaintiff and
 8
     similarly situated persons with mobility disabilities on the basis of their
 9
     disabilities. The Defendants have maintained and continue to maintain a policy
10
     of disregarding their obligations under the ADA, of allocating resources for
11
     improvements insufficient to satisfy legal requirements regarding accessibility
12
     improvements, of failing to conduct ADA self-inspections or create ADA
13

14
     compliance plans, of causing alterations to be made to the Subject Property in

15   disregard of ADA requirements, and of failing and refusing to make necessary
16   accommodations for persons with mobility disabilities at the Subject Property, in
17   violation of the ADA.
18                32.   The Defendants wrongful conduct is continuing in that
19   Defendants continue to deny full, fair and equal access to their business
20   establishment and full, fair and equal accommodations, advantages,
21
     facilities, privileges and services to Plaintiff as a disabled person due to
22
     Plaintiff’s disability. The foregoing conduct constitutes unlawful
23
     discrimination against the Plaintiff and other mobility disabled persons
24
     who, like the Plaintiff, will benefit from an order that the Defendants
25
     remove barriers and improve access by complying with minimum ADA
26
     standards.
27

28                                          -12-
                                          COMPLAINT
29

30

31
 Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 13 of 14 Page ID #:13




 1
                              SECOND CAUSE OF ACTION
                              Violations of the Unruh Rights Act
 2                             [Cal. Civil Code § 51, et seq.]
 3                            By Plaintiff against all Defendants
 4

 5
                  33.     Plaintiff re-alleges and incorporates by reference as though

 6   fully set forth herein the allegations contained in all prior paragraphs of this
 7   complaint.
 8                34.    The foregoing violations of the ADA constitute per se
 9   violations of the Unruh Act [Cal. Civil Code § 51(f)].
10                35.    Plaintiff personally encountered Barriers at the Subject
11   Property and has experienced, difficulty, discomfort or embarrassment or
12
     has been reasonably dissuaded or deterred from accessing the Subject
13
     Property on particular occasions due to ADA violations which would have
14
     actually denied Plaintiff full and equal access if he had attempted to access
15
     the Subject Property on those particular occasions.
16
                  36.    Due to the unlawful discrimination set forth above,
17
     Plaintiff has been denied the right and entitlement to full and equal
18

19
     accommodations, advantages, facilities, privileges or services by the
20   Defendants at the Subject Property in violation of the Unruh Act.
21

22   ///
23

24   ///
25

26
     ///
27

28                                            -13-
                                            COMPLAINT
29

30

31
 Case 8:20-cv-00209-DFM Document 1 Filed 02/03/20 Page 14 of 14 Page ID #:14




 1

 2                             PRAYER FOR RELIEF
 3         Plaintiff prays to this Court for injunctive, declaratory and all other
 4   appropriate relief under the ADA and the Unruh Act, including but not
 5   limited to reasonable attorney’s fees, litigation expenses and costs of suit
 6   pursuant to 42 U.S.C. § 12205 and Cal. Civil Code § 52.
 7
           Note: Plaintiff is not invoking Cal. Civil Code § 55 and does
 8         not seek injunctive relief under the Disabled Persons Act at all.
 9   Respectfully submitted,
10

11   Dated: February 3, 2020       LAW OFFICES OF ROSS CORNELL, APC

12

13                                 By: /s/ Ross Cornell
14
                                       Ross Cornell, Esq.,
                                       Attorneys for Plaintiff,
15                                     Bryan Williams
16

17

18

19

20

21

22

23

24

25

26

27

28                                        -14-
                                        COMPLAINT
29

30

31
